DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 21-26, and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fowler et al (“Surface codes: Towards practical large-scale quantum computation”).
Regarding claim 1, Fowler discloses a method for performing a surface code error detection cycle, the method comprising:
initializing multiple measurement qubits [section IV] from a system comprising a plurality of data qubits and a plurality of measurement qubits arranged as a two-dimensional grid, wherein each data qubit of the plurality of data qubits within the grid is coupled to neighboring measurement qubits through respective qubit couplers [section III]
applying Hadamard quantum logic gates to the initialized measurement qubits [section IV]
performing multiple entangling operations [sections II and IV] on a first set of paired measurement and data qubits, wherein each pair in the first set of paired measurement and data qubits comprises a measurement qubit coupled to a neighboring data qubit in a first direction [section IV]
performing multiple entangling operations [sections II and IV] to a second set of paired measurement and data qubits, wherein each pair in the second set of paired measurement and data qubits comprises a measurement qubit coupled to a neighboring data qubit in a second or third direction, the second and third direction being perpendicular to the first direction, the second direction being opposite to the third direction [section IV; Figure 1]
performing multiple entangling operations [sections II and IV] to a third set of paired measurement and data qubits, wherein each pair in the third set of paired measurement and data qubits comprises a measurement qubit coupled to a neighboring data qubit in a fourth direction, the fourth direction being opposite to the first direction [section IV; Figure 1]
applying Hadamard quantum logic gates to the multiple measurement qubits [section IV; Figure 1]
measuring the multiple measurement qubits to detect errors [section IV; Figure 1; Appendix B; Figure 34]

Regarding claim 2, Fowler discloses applying Hadamard quantum logic gates to data qubits in the second set of paired measurement and data qubits that are paired with measurement qubits in the second direction [Appendix B; Figure 34].

Regarding claim 3, Fowler discloses applying Hadamard quantum logic gates to data qubits in the second set of paired measurement and data qubits that are paired with measurement qubits in the second direction; and applying Hadamard quantum logic gates to data qubits in the second set of paired measurement and data qubits that are paired with measurement qubits in the third direction [Appendix B; Figure 34].

Regarding claim 4, Fowler discloses applying Hadamard quantum logic gates to data qubits in the second set of paired measurement and data qubits that are paired with measurement qubits in the third direction [Appendix B; Figure 34].

Regarding claim 5, Fowler discloses wherein the entangling operations comprise controlled-Z quantum logic gates [section IV; Figure 1; Appendix B; Figure 34].

Regarding claim 21, Fowler discloses performing a subsequent surface code error detection cycle, comprising: initializing the multiple measurement qubits; applying Hadamard quantum logic gates to the initialized measurement qubits; performing entangling operations on the third subset of paired data and measurement qubits in parallel; performing entangling operations on the second subset of paired data and measurement qubits in parallel; performing entangling operations on the first subset of paired data and measurement qubits in parallel; applying Hadamard quantum logic gates to the multiple measurement qubits; and measuring the multiple measurement qubits to detect errors [section IV; Figure 1; Appendix B; Figure 34].

Regarding claim 22, Fowler discloses an apparatus comprising:
a plurality of data qubits [section IV; Figure 1]
a plurality of measurement qubits [section IV; Figure 1]
a plurality of qubit couplers defining nearest neighbor interactions between the data qubits and measurement qubits, wherein the multiple data qubits and measurement qubits are arranged as a two dimensional grid, each data qubit of the multiple data qubits is coupled to multiple measurement qubits through respective qubit couplers [section III]
a qubit controller module configured to operate the multiple data qubits and multiple measurement qubits, wherein the qubit controller is configured to perform a surface code error detection cycle on the multiple data qubits and multiple measurement qubits [sections II-IV; Figure 1]
initializing multiple measurement qubits from a system comprising a plurality of data qubits and a plurality of measurement qubits arranged as a two-dimensional grid, wherein each data qubit of the plurality of data qubits within the grid is coupled to neighboring measurement qubits through respective qubit couplers [sections II and IV]
applying Hadamard quantum logic gates to the initialized measurement qubits [section IV; Figure 1]
performing multiple entangling operations on a first set of paired measurement and data qubits, wherein each pair in the first set of paired measurement and data qubits comprises a measurement qubit coupled to a neighboring data qubit in a first direction [sections II and IV]
performing multiple entangling operations to a second set of paired measurement and data qubits, wherein each pair in the second set of paired measurement and data qubits comprises a measurement qubit coupled to a neighboring data qubit in a second or third direction, the second and third direction being perpendicular to the first direction, the second direction being opposite to the third direction [sections II and IV]
performing multiple entangling operations to a third set of paired measurement and data qubits, wherein each pair in the third set of paired measurement and data qubits comprises a measurement qubit coupled to a neighboring data qubit in a fourth direction, the fourth direction being opposite to the first direction [sections II and IV]
applying Hadamard quantum logic gates to the multiple measurement qubits [section IV; Figure 1]
measuring the multiple measurement qubits to detect errors [section IV; Figure 1; Appendix B; Figure 34]

Regarding claim 23, Fowler discloses wherein the qubit controller is further configured to apply Hadamard quantum logic gates to data qubits in the second set of paired measurement and data qubits that are paired with measurement qubits in the second direction [Appendix B; Figure 34].  

Regarding claim 24, Fowler discloses wherein the qubit controller is further configured to: apply Hadamard quantum logic gates to data qubits in the second set of paired measurement and data qubits that are paired with measurement qubits in the second direction; and apply Hadamard quantum logic gates to data qubits in the second set of paired measurement and data qubits that are paired with measurement qubits in the third direction [Appendix B; Figure 34].

Regarding claim 25, Fowler discloses wherein the qubit controller is further configured to apply Hadamard quantum logic gates to data qubits in the second set of paired measurement and data qubits that are paired with measurement qubits in the third direction [Appendix B; Figure 34].

Regarding claim 26, Fowler discloses wherein the entangling operations comprise controlled-Z quantum logic gates [section IV; Figure 1; Appendix B; Figure 34].

Regarding claim 42, Fowler discloses wherein the qubit controller is further configured to perform a subsequent surface code error detection cycle, comprising: initializing the multiple measurement qubits; applying Hadamard quantum logic gates to the initialized measurement qubits; performing entangling operations on the third subset of paired data and measurement qubits in parallel; performing entangling operations on the second subset of paired data and measurement qubits in parallel; performing entangling operations on the first subset of paired data and measurement qubits in parallel; applying Hadamard quantum logic gates to the multiple measurement qubits; and measuring the multiple measurement qubits to detect errors [section IV; Figure 1; Appendix B; Figure 34]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20 and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al (“Surface codes: Towards practical large-scale quantum computation”) in view of Ghosh et al (“Leakage-resilient approach to fault-tolerant quantum computing with superconducting elements”).
Regarding claim 18, Fowler does not explicitly disclose performing a leakage removal process on the measurement and data qubits.
Ghosh discloses performing a leakage removal process on the measurement and data qubits [pages 1 and 2; Figure 1b].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included performing a leakage removal process as taught by Ghosh in the invention of Fowler for the purpose of improving the invention.

Regarding claim 19, the combination of Fowler and Ghosh, as applied to claim 18, discloses wherein performing leakage removal comprises swapping measurement and data qubits [pages 1 and 2 Ghosh; Figure 1b Ghosh].

Regarding claim 20, the combination of Fowler and Ghosh, as applied to claim 19, discloses wherein swapping measurement and data qubits comprises applying a controlled-Z plus swap quantum gate [pages 1 and 2 Ghosh; Figure 1b Ghosh].

Regarding claim 39, Fowler does not explicitly disclose wherein the qubit controller is further configured to perform a leakage removal process on the measurement and data qubits.
Ghosh discloses wherein the qubit controller is further configured to perform a leakage removal process on the measurement and data qubits [pages 1 and 2; Figure 1b].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included performing a leakage removal process as taught by Ghosh in the invention of Fowler for the purpose of improving the invention.

Regarding claim 40, the combination of Fowler and Ghosh, as applied to claim 39, discloses wherein performing leakage removal comprises swapping measurement and data qubits [pages 1 and 2 Ghosh; Figure 1b Ghosh].

Regarding claim 41, the combination of Fowler and Ghosh, as applied to claim 40, discloses wherein swapping measurement and data qubits comprises applying a controlled-Z plus swap quantum gate [pages 1 and 2 Ghosh; Figure 1b Ghosh].

Claim(s) 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al (“Surface codes: Towards practical large-scale quantum computation”).
Regarding claim 43, Fowler does not explicitly disclose wherein the plurality of data qubits comprise Xmon qubits.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fowler by using Xmon qubits as a matter of simple design-choice, since it was well-known in the art to use Xmon qubits as data qubits.

Regarding claim 44, Fowler does not explicitly disclose wherein the plurality of measurement qubits comprise Xmon qubits.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fowler by using Xmon qubits as a matter of simple design-choice, since it was well-known in the art to use Xmon qubits as measurement qubits.
 
Allowable Subject Matter
Claims 6-17 and 27-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842